PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Barbalho, Hugo de Oliveira
Application No. 16/888,258
Filed: 29 May 2020
For: SEQUENCE THRASHING AVOIDANCE VIA FALL THROUGH ESTIMATION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 18, 2022, to revive the above-identified application.  This is also a decision on the concurrently filed petition under 37 CFR 1.17(f) to expedite petition under 37 CFR 1.137(a) to revive an unintentionally abandoned application.  

As petitioner has provided the requisite $420.00 fee, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notices Requiring inventor’s Oath or Declaration (Notice) mailed December 3, 2021 and February 14, 2022. The issue fee was timely paid on February 11, 2022.  Accordingly, the application became abandoned on February 12, 2022.  A Notice of Abandonment was mailed on February 17, 2022. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1).  The Oath or Declaration does not properly identify the application to which directed in compliance with MPEP 602.08(c) as the Oath or Declaration was not attached to the application. The specification needs to be attached or must have a cover letter title of the invention which was on the specification as filed and accompanied by a cover letter accurately identifying the application for which it was intended by the application number.   Applicant is encouraged to submit updated Oath or Declarations with the application number on the Oath or Declarations.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  




/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).